SULLIVAN, Judge
(concurring in part and dissenting in part):
Concerning Issue I, I conclude that, if error occurred here, it was harmless. Art. 59(a), UCMJ, 10 USC § 859(a). This was a trial by judge alone, who was not likely to be unduly influenced by this evidence. Appellant was found guilty of numerous serious offenses permitting 35 years’ confinement. The evidence of prior state court traffic offenses was de minimis in light of these offenses. The resulting 2-year sentence of the trial judge confirms this fact.
On Issue II, although not an ex post facto issue, the proper remedy should be a remand to the Court of Criminal Appeals. See United States v. Roseboro, No. 98-0439/AR, — MJ —(Daily Journal July 27,1998); United States v. Gorski, 47 MJ 370, 376 (1997) (Sullivan, J., concurring in part and in the result).